United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-1557
                                ___________

Thelma Williams, Jr.,                 *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Brooks Parks, Warden, Varner Unit,    *
ADC; K. Luckett, Warden, Varner       * [UNPUBLISHED]
Unit, ADC; Richard T. Ball, Captain,  *
Varner Unit, ADC; Glass, Mr., Varner *
Unit, ADC; Joshua Shineflew, Inmate, *
Varner Unit, ADC; Grant Harris,       *
Warden, Varner Unit, ADC; John Doe, *
Inmate, Varner Unit, ADC; Arkansas    *
Department of Correction; Willie      *
Hampton, SATP, Arkansas Department *
of Correction; Dean Pickman, Inmate; *
Bigger; P. Persons; James Lamb,       *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: July 6, 2009
                             Filed: July 7, 2009
                              ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Inmate Thelma Williams, Jr., appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having conducted de novo
review, see Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009)
(standard of review), we find no basis for reversal. Accordingly, we affirm, see 8th
Cir. R. 47B, and we also deny Williams’s multiple pending motions.
                       ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-